Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. US 10, 852,400 and US 11,029,391 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the double patenting rejection on the ground of nonstatutory double patenting of the pending claims is withdrawn. 

Response to Amendment
Applicant’s amendment with respect to pending claims 1-4, 6-8, 10 and 11 filed on June 28, 2022 have been fully considered. In view of the amendment of the claims to overcome 35 U.S.C. 112 rejection, an in view of the amendment of the independent claims 1 and 8 to include previously indicated as allowable subject matter of the dependent claims 5 and 12, the rejection of all the pending claims is withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1-4, 6-8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Grauer et al. (Pub. No. US 2016/0344965 A1) discloses a system for determining a distance to an object comprising: 
- a solid-state light source arranged for projecting (Fig. 1A, ¶0032: pulsed illumination 95 may be projected on scene 90. ¶0055: a laser light source); - a detector comprising a plurality of picture elements, said detector  being configured for detecting light representing said (¶0105:a gating module 105 may be used to synchronize at least one single pixel array 130 (e.g., comprising multiple single pixel sensor 120), one or more pixel clusters 130A in array 130 and/or one or more single pixel sensors 120 with pulsed illumination 95…Light signals 91 from scene 90 are captured by pixel array 130 ); and - processing means configured to calculate said distance to said object  as a function of exposure values generated by said picture elements in response to said detected light based on the amount of temporal overlap between the pulse emission window and the arrival of the reflected pulse (Fig. 1A, 110/115; ¶0101, 0105: disclosed gated CMOS pixel and/or image sensor (i.e. consisting at least a single pixel) implementation for indirect time-of-flight (iTOF) measurements of pixel distance of objects use partial overlaps (which may range between 0-100%) between the sub-exposures (accumulation periods 125A) to pulse light (illumination periods 95) ) by applying range gating to said sequence of pulses (¶0105: gated CMOS pixel and/or image sensor implementations with partial overlap between one or more accumulation period and illumination pulse enable derivation of measureable signals at close range); wherein said picture elements are configured to generate said exposure values by accumulating, for all of the pulses of said sequence, a first amount of electrical charge representative of a first amount of light reflected by said object during a first predetermined time window overlapping with the pulse emission time window (¶0105: Gated CMOS pixel and/or image sensor implementations advantageously enable elimination of back scatter issues, enable using multiple illumination pulses and accumulation periods in a unified way (i.e., accumulation of signal as a function of the range) to derive signals and measurements…disclosed gated CMOS pixel and/or image sensor implementations with partial overlap between one or more accumulation period and illumination pulse enable derivation of measureable signals at close range) and a second electrical charge representative of a second amount of light reflected by said object during a second predetermined time window (¶0101: FIG. 5C schematically illustrates an operation pattern 132 with varying degrees of overlap between illumination pulses 95 and accumulation pulses (i.e., sub-exposures or gates) 125A…Single pixel sensor 120 may be configured to carry out at least one of repeated accumulations 125A of signals in at least partial overlap with at least one light pulse 95 generated by the pulsed illuminator), said second predetermined time window occurring after said first predetermined time window (See Figs. 5A-5C, 125A); wherein said system is configured to perform said projecting and said detecting for at least two consecutive sequences of pulses, each of said sequences being operated with a different duration of said first predetermined time window and said second predetermined time window (See Figs. 5A-5C, 95A, 95B, . . . , 95M, and 05A, 105B . . . 105M);  wherein for each of said at least two consecutive sequences of pulses said first predetermined time window and said second predetermined time window are of substantially equal duration and occur back-to-back (See Figs. 5A-5C, 125A).
Grauer does not explicitly disclose projecting a pattern of discrete spots and detecting light representing said pattern of discrete spots.
Godbaz et al. (Pub. No. US 2017/0323429 A1) discloses projecting a pattern of discrete spots and detecting light representing said pattern of discrete spots (¶0057: a dot pattern on a grid or a pseudorandom dot pattern (among others) may be projected onto the target 140. ¶0087: processing unit 130 detects each dot).

However, none of the cited prior arts teach the feature of “…wherein a total storage capacity of said picture 2Response to Non-Final Office Actionelements configured to detect said first amount of light is larger than a total storage capacity of said picture elements configured to detect said second amount of light,” as recited in claim 1 and similarly recited in claim 8.
The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488